Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 25, 2020

The Court of Appeals hereby passes the following order:

A20D0291. IN THE INTEREST OF H. C. M. et al., CHILDREN (MOTHER).

      We dismissed this application on March 4, 2020, as untimely. The mother has
filed a motion for reconsideration. We GRANT the mother’s motion for
reconsideration and VACATE our previous order dismissing the application, which
is hereby REINSTATED.
      Upon consideration of the merits of the amended application for discretionary
appeal,it is ordered that it be hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/25/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.